







STOCK PURCHASE AGREEMENT AND SHARE EXCHANGE






by and among


4306, INC.


a Delaware Corporation


and


VOICESERVE LIMITED


a United Kingdom Corporation








effective as of February 20, 2007







--------------------------------------------------------------------------------






STOCK PURCHASE AGREEMENT AND SHARE EXCHANGE
 
THIS STOCK PURCHASE AGREEMENT AND SHARE EXCHANGE, made and entered into this
20th day of February, by and among 4306, Inc., a Delaware corporation with its
principal place of business located at Cavendish House, 369 Burnt Oak Broadway,
Edgware, Middlesex HA8 5AW ; VoiceServe Limited., a United Kingdom Corporation
with its principal place of business at 119 Vicarage Road, London E10 5DR
("VoiceServe") and the shareholders of VoiceServe Limited (“Shareholders”)
(collectively VoiceServe and the VoiceServe shareholders shall be known as the
“VoiceServe Group”).


Premises


A. This Agreement provides for the acquisition of VoiceServe whereby VoiceServe
shall become a wholly owned subsidiary of 4306, Inc. and in connection
therewith, the issuance of a total of 20,000,000 shares of 4306, Inc. to the
Shareholders.


B. The boards of directors of VoiceServe and 4306, Inc. have determined, subject
to the terms and conditions set forth in this Agreement, that the transaction
contemplated hereby is desirable and in the best interests of their
stockholders, respectively. This Agreement is being entered into for the purpose
of setting forth the terms and conditions of the proposed acquisition.


Agreement


NOW, THEREFORE, on the stated premises and for and in consideration of the
mutual covenants and agreements hereinafter set forth and the mutual benefits to
the parties to be derived here from, it is hereby agreed as follows:


ARTICLE I
REPRESENTATIONS, COVENANTS AND WARRANTIES OF
4306, INC.
 
As an inducement to and to obtain the reliance of VoiceServe, 4306, Inc.
represents and warrants as follows:


Section 1.1 Organization. 4306, Inc. is a corporation duly organized, validly
existing, and in good standing under the laws of Delaware and has the corporate
power and is duly authorized, qualified, franchised and licensed under all
applicable laws, regulations, ordinances and orders of public authorities to own
all of its properties and assets and to carry on its business in all material
respects as it is now being conducted, including qualification to do business as
a foreign corporation in the jurisdiction in which the character and location of
the assets owned by it or the nature of the business transacted by it requires
qualification. Included in the Schedules attached hereto (hereinafter defined)
are complete and correct copies of the articles of incorporation, bylaws and
amendments thereto as in effect on the date hereof. The execution and delivery
of this Agreement does not and the consummation of the transactions contemplated
by this Agreement in accordance with the terms hereof will not violate any
provision of Holding's articles of incorporation or bylaws. 4306, Inc. has full
power, authority and legal right and has taken all action required by law, its
articles of incorporation, its bylaws or otherwise to authorize the execution
and delivery of this Agreement.


Section 1.2 Capitalization. The authorized capitalization of 4306, Inc. consists
of 100,000,000 shares of common stock, $0.001 par value per share, and
10,000,000 shares of Preferred Stock. As of the date hereof, 4306, Inc. has
100,000 common shares issued and outstanding.
 
 
2

--------------------------------------------------------------------------------



 
All issued and outstanding shares are legally issued, fully paid and
nonassessable and are not issued in violation of the preemptive or other rights
of any person. 4306, Inc. has no securities, warrants or options authorized or
issued.


Section 1.3 Subsidiaries.  4306, Inc. has no subsidiaries.


Section 1.4 Tax Matters: Books and Records.



(a)  
The books and records, financial and others, of 4306, Inc. are in all material
respects complete and correct and have been maintained in accordance with good
business accounting practices; and




(b)  
4306, Inc. has no liabilities with respect to the payment of any country,
federal, state, county, or local taxes (including any deficiencies, interest or
penalties).




(c)  
4306, Inc. shall remain responsible for all debts incurred by 4306, Inc. prior
to the date of closing.



Section 1.5 Litigation and Proceedings. There are no actions, suits, proceedings
or investigations pending or threatened by or against or affecting 4306, Inc. or
its properties, at law or in equity, before any court or other governmental
agency or instrumentality, domestic or foreign or before any arbitrator of any
kind that would have a material adverse affect on the business, operations,
financial condition or income of 4306, Inc. 4306, Inc. is not in default with
respect to any judgment, order, writ, injunction, decree, award, rule or
regulation of any court, arbitrator or governmental agency or instrumentality or
of any circumstances which, after reasonable investigation, would result in the
discovery of such a default.


Section 1.6 Material Contract Defaults.  4306, Inc. is not in default in any
material respect under the terms of any outstanding contract, agreement, lease
or other commitment which is material to the business, operations, properties,
assets or condition of 4306, Inc., and there is no event of default in any
material respect under any such contract, agreement, lease or other commitment
in respect of which 4306, Inc. has not taken adequate steps to prevent such a
default from occurring.


         Section 1.7 Information. The information concerning 4306, Inc. as set
forth in this Agreement and in the attached Schedules is complete and accurate
in all material respects and does not contain any untrue statement of a material
fact or omit to state a material fact required to make the statements made in
light of the circumstances under which they were made, not misleading.


         Section 1.8 Title and Related Matters. 4306, Inc. has good and
marketable title to and is the sole and exclusive owner of all of its
properties, inventory, interest in properties and assets, real and personal
(collectively, the “Assets”) free and clear of all liens, pledges, charges or
encumbrances. 4306, Inc. owns free and clear of any liens, claims, encumbrances,
royalty interests or other restrictions or limitations of any nature whatsoever
and all procedures, techniques, marketing plans, business plans, methods of
management or other information utilized in connection with 4306, Inc.’
business. No third party has any right to, and 4306, Inc. has not received any
notice of infringement of or conflict with asserted rights of other with respect
to any product, technology, data, trade secrets, know-how, proprietary
techniques, trademarks, service marks, trade names or copyrights which, singly
on in the aggregate, if the subject of an unfavorable decision ruling or
finding, would have a materially adverse affect on the business, operations,
financial conditions or income of 4306, Inc. or any material portion of its
properties, assets or rights.
 
 
3

--------------------------------------------------------------------------------



 
         Section 1.9 Contracts On the closing date:



(a)  
There are no material contracts, agreements franchises, license agreements, or
other commitments to which 4306, Inc. is a party or by which it or any of its
properties are bound:




(b)  
4306, Inc. is not a party to any contract, agreement, commitment or instrument
or subject to any charter or other corporate restriction or any judgment, order,
writ, injunction, decree or award materially and adversely affects, or in the
future may (as far as 4306, Inc. can now foresee) materially and adversely
affect , the business, operations, properties, assets or conditions of 4306,
Inc.; and




(c)  
4306, Inc. is not a party to any material oral or written: (I) contract for the
employment of any officer or employee; (ii) profit sharing, bonus, deferred
compensation, stock option, severance pay, pension benefit or retirement plan,
agreement or arrangement covered by Title IV of the Employee Retirement Income
Security Act, as amended; (iii) agreement, contract or indenture relating to the
borrowing of money; (iv) guaranty of any obligation for the borrowing of money
or otherwise, excluding endorsements made for collection and other guaranties,
of obligations, which, in the aggregate exceeds $1,000; (v) consulting or other
contract with an unexpired term of more than one year or providing for payments
in excess of $10,000 in the aggregate; (vi) collective bargaining agreement;
(vii) contract, agreement or other commitment involving payments by it for more
than $10,000 in the aggregate.



         Section 1.10 Compliance With Laws and Regulations. To the best of 4306,
Inc.’s knowledge and belief, 4306, Inc. has complied with all applicable
statutes and regulations of any federal, state or other governmental entity or
agency thereof, except to the extent that noncompliance would not materially and
adversely affect the business, operations, properties, assets or condition of
4306, Inc. or would not result in 4306, Inc. incurring material liability.


         Section 1.11 Insurance. All of the insurable properties of 4306, Inc.
are insured for 4306, Inc.’s benefit under valid and enforceable policy or
policies containing substantially equivalent coverage and will be outstanding
and in full force at the Closing Date.


         Section 1.12 Approval of Agreement. The directors of 4306, Inc. have
authorized the execution and delivery of the Agreement by and have approved the
transactions contemplated hereby.


         Section 1.13 Material Transactions or Affiliations. There are no
material contracts or agreements of arrangement between 4306, Inc. and any
person, who was at the time of such contract, agreement or arrangement an
officer, director or person owning of record, or known to beneficially own ten
percent (10%) or more of the issued and outstanding Common Shares of 4306, Inc.
and which is to be performed in whole or in part after the date hereof. 4306,
Inc. has no commitment, whether written or oral, to lend any funds to, borrow
any money from or enter into material transactions with any such affiliated
person.
 
        Section 1.14 No Conflict With Other Instruments. The execution of this
Agreement and the consummation of the transactions contemplated by this
Agreement will not result in the breach of any term or provision of, or
constitute an event of default under, any material indenture, mortgage, deed of
trust or other material contract, agreement or instrument to which 4306, Inc. is
a party or to which any of its properties or operations are subject.
 
 
4

--------------------------------------------------------------------------------


 
        Section 1.15 Governmental Authorizations. 4306, Inc. has all licenses,
franchises, permits or other governmental authorizations legally required to
enable it to conduct its business in all material respects as conducted on the
date hereof. Except for compliance with federal and state securities and
corporation laws, as hereinafter provided, no authorization, approval, consent
or order of, or registration, declaration or filing with, any court or other
governmental body is required in connection with the execution and delivery by
4306, Inc. of this Agreement and the consummation of the transactions
contemplated hereby.


ARTICLE II
REPRESENTATIONS, COVENANTS AND WARRANTIES
OF VOICESERVE LIMITED


As an inducement to, and to obtain the reliance of 4306, Inc., VoiceServe
represents and warrants as follows:


Section 2.1 Organization.  VoiceServe is a corporation duly organized, validly
existing and in good standing under the laws of the United Kingdom and has the
corporate power and is duly authorized, qualified, franchised and licensed under
all applicable laws, regulations, ordinances and orders of public authorities to
own all of its properties and assets and to carry on its business in all
material respects as it is now being conducted, including qualification to do
business as a foreign entity in the country or states in which the character and
location of the assets owned by it or the nature of the business transacted by
it requires qualification. Included in the Attached Schedules (as hereinafter
defined) are complete and correct copies of the articles of incorporation,
bylaws and amendments thereto as in effect on the date hereof. The execution and
delivery of this Agreement does not and the consummation of the transactions
contemplated by this Agreement in accordance with the terms hereof will not,
violate any provision of VoiceServe's certificate of incorporation or bylaws.
VoiceServe has full power, authority and legal right and has taken all action
required by law, its articles of incorporation, bylaws or otherwise to authorize
the execution and delivery of this Agreement.
 
Section 2.2 Capitalization. The authorized capitalization of VoiceServe consists
of 100,000 shares of common stock, £.01 par value and no preferred shares. As of
the date hereof, there are 22,224 shares of common stock issued and outstanding.


All issued and outstanding common shares have been legally issued, fully paid,
are nonassessable and not issued in violation of the preemptive rights of any
other person. VoiceServe has no other securities, warrants or options authorized
or issued.


Section 2.3  Subsidiaries.  None.


Section 2.4 Tax Matters; Books & Records



(a)  
The books and records, financial and others, of VoiceServe are in all material
respects complete and correct and have been maintained in accordance with good
business accounting practices; and




(b)  
VoiceServe has no liabilities with respect to the payment of any country,
federal, state, county, local or other taxes (including any deficiencies,
interest or penalties).




(c)  
VoiceServe shall remain responsible for all debts incurred prior to the closing.



Section 2.5 Information. The information concerning VoiceServe as set forth in
this Agreement and in the attached Schedules is complete and accurate in all
material respects and does not contain any untrue statement of a material fact
or omit to state a material fact required to make the statements made, in light
of the circumstances under which they were made, not misleading.
 
 
5

--------------------------------------------------------------------------------



 
Section 2.6 Title and Related Matters. VoiceServe has good and marketable title
to and is the sole and exclusive owner of all of its properties, inventory,
interests in properties and assets, real and personal (collectively, the
"Assets") free and clear of all liens, pledges, charges or encumbrances. Except
as set forth in the Schedules attached hereto, VoiceServe owns free and clear of
any liens, claims, encumbrances, royalty interests or other restrictions or
limitations of any nature whatsoever and all procedures, techniques, marketing
plans, business plans, methods of management or other information utilized in
connection with VoiceServe's business. Except as set forth in the attached
Schedules, no third party has any right to, and VoiceServe has not received any
notice of infringement of or conflict with asserted rights of others with
respect to any product, technology, data, trade secrets, know-how, proprietary
techniques, trademarks, service marks, trade names or copyrights which, singly
or in the aggregate, if the subject of an unfavorable decision, ruling or
finding, would have a materially adverse affect on the business, operations,
financial conditions or income of VoiceServe or any material portion of its
properties, assets or rights.


Section 2.7 Litigation and Proceedings. There are no actions, suits or
proceedings pending or threatened by or against or affecting VoiceServe, at law
or in equity, before any court or other governmental agency or instrumentality,
domestic or foreign or before any arbitrator of any kind that would have a
material adverse effect on the business, operations, financial condition, income
or business prospects of VoiceServe. VoiceServe does not have any knowledge of
any default on its part with respect to any judgment, order, writ, injunction,
decree, award, rule or regulation of any court, arbitrator or governmental
agency or instrumentality.


Section 2.8 Contracts. On the Closing Date:



(a)  
There are no material contracts, agreements, franchises, license agreements, or
other commitments to which VoiceServe is a party or by which it or any of its
properties are bound;




(b)  
VoiceServe is not a party to any contract, agreement, commitment or instrument
or subject to any charter or other corporate restriction or any judgment, order,
writ, injunction, decree or award which materially and adversely affects, or in
the future may (as far as VoiceServe can now foresee) materially and adversely
affect, the business, operations, properties, assets or conditions of
VoiceServe; and




(c)  
VoiceServe is not a party to any material oral or written: (i) contract for the
employment of any officer or employee; (ii) profit sharing, bonus, deferred
compensation, stock option, severance pay, pension, benefit or retirement plan,
agreement or arrangement covered by Title IV of the Employee Retirement Income
Security Act, as amended; (iii) agreement, contract or indenture relating to the
borrowing of money; (iv) guaranty of any obligation for the borrowing of money
or otherwise, excluding endorsements made for collection and other guaranties of
obligations, which, in the aggregate exceeds $1,000; (v) consulting or other
contract with an unexpired term of more than one year or providing for payments
in excess of $10,000 in the aggregate; (vi) collective bargaining agreement;
(vii) contract, agreement, or other commitment involving payments by it for more
than $10,000 in the aggregate.



Section 2.9 No Conflict With Other Instruments. The execution of this Agreement
and the consummation of the transactions contemplated by this Agreement will not
result in the breach of any term or provision of, or constitute an event of
default under, any material indenture, mortgage, deed of trust or other material
contract, agreement or instrument to which VoiceServe is a party or to which any
of its properties or operations are subject.
 
 
6

--------------------------------------------------------------------------------



 
Section 2.10 Material Contract Defaults. To the best of VoiceServe's knowledge
and belief, it is not in default in any material respect under the terms of any
outstanding contract, agreement, lease or other commitment which is material to
the business, operations, properties, assets or condition of VoiceServe, and
there is no event of default in any material respect under any such contract,
agreement, lease or other commitment in respect of which VoiceServe has not
taken adequate steps to prevent such a default from occurring.


Section 2.11 Governmental Authorizations. To the best of VoiceServe’s knowledge,
VoiceServe has all licenses, franchises, permits and other governmental
authorizations that are legally required to enable it to conduct its business
operations in all material respects as conducted on the date hereof. Except for
compliance with federal and state securities or corporation laws, no
authorization, approval, consent or order of, or registration, declaration or
filing with, any court or other governmental body is required in connection with
the execution and delivery by VoiceServe of the transactions contemplated
hereby.


Section 2.12 Compliance With Laws and Regulations. To the best of VoiceServe's
knowledge and belief, VoiceServe has complied with all applicable statutes and
regulations of any federal, state or other governmental entity or agency
thereof, except to the extent that noncompliance would not materially and
adversely affect the business, operations, properties, assets or condition of
VoiceServe or would not result in VoiceServe's incurring any material liability.


Section 2.13 Insurance. All of the insurable properties of VoiceServe are
insured for VoiceServe’s benefit under valid and enforceable policy or policies
containing substantially equivalent coverage and will be outstanding and in full
force at the Closing Date.


Section 2.14 Approval of Agreement. The directors of VoiceServe have authorized
the execution and delivery of the Agreement and have approved the transactions
contemplated hereby.


Section 2.15 Material Transactions or Affiliations. As of the Closing Date,
there will exist no material contract, agreement or arrangement between
VoiceServe and any person who was at the time of such contract, agreement or
arrangement an officer, director or person owning of record, or known by
VoiceServe to own beneficially, ten percent (10%) or more of the issued and
outstanding Common Shares of VoiceServe and which is to be performed in whole or
in part after the date hereof except with regard to an agreement with the
VoiceServe shareholders providing for the distribution of cash to provide for
payment of federal and state taxes on Subchapter S income. VoiceServe has no
commitment, whether written or oral, to lend any funds to, borrow any money from
or enter into any other material transactions with, any such affiliated person.




ARTICLE III
EXCHANGE PROCEDURE AND OTHER CONSIDERATION


Section 3.1 Share Exchange/Delivery of VoiceServeSecurities. On the Closing
Date, the holders of all of the VoiceServe Common Shares shall deliver to 4306,
Inc. (i) certificates or other documents evidencing all of the issued and
outstanding VoiceServe Common Shares, duly endorsed in blank or with executed
power attached thereto in transferrable form. On the Closing Date, all
previously issued and outstanding Common Shares of VoiceServe shall be
transferred to 4306, Inc., so that VoiceServeshall become a wholly owned
subsidiary of 4306, Inc.
 
 
7

--------------------------------------------------------------------------------



 
Section 3.2 Issuance of 4306, Inc. Common Shares. In exchange for all of the
VoiceServe Common Shares tendered pursuant to Section 3.1, 4306, Inc. shall
issue to the VoiceServe shareholders a total of 20,000,000 shares of 4306, Inc.
common stock. Such shares are restricted in accordance with Rule 144 of the 1933
Securities Act. The shares will be issued in the following manner: 5,000,000 to
Aron Sandler; 150,000 to Andrew Millet; 225,000 to Pinchas Stefansky; 1,125,000
to Ansgar Felber; 3,375,000 to Alexander Ellison; 3,375,000 to Michael Bibelman;
1,125,000 to Daphne Arnstein; 1,125,000 to Rachel Weissbart and 4,500,000 to
Mike Ottie.


Section 3.3 Cancellation of 4306, Inc. Common Shares held by VoiceServe. On the
Closing Date, the 100,000 shares of 4306, Inc. held by VoiceServe, which were
issued pursuant to the Stock Purchase Agreement dated October 1, 2006, shall be
cancelled.


Section 3.4 Events Prior to Closing. Upon execution hereof or as soon thereafter
as practical, management of 4306, Inc. and VoiceServe shall execute, acknowledge
and deliver (or shall cause to be executed, acknowledged and delivered) any and
all certificates, opinions, financial statements, schedules, agreements,
resolutions rulings or other instruments required by this Agreement to be so
delivered, together with such other items as may be reasonably requested by the
parties hereto and their respective legal counsel in order to effectuate or
evidence the transactions contemplated hereby, subject only to the conditions to
Closing referenced herein below.


Section 3.5 Closing. The closing ("Closing") of the transactions contemplated by
this Agreement shall be February 20, 2007.


Section 3.6 Termination.



(a)  
This Agreement may be terminated by the board of directors or majority interest
of Shareholders of either 4306, Inc. or VoiceServe respectively, at any time
prior to the Closing Date if:




(i)  
there shall be any action or proceeding before any court or any governmental
body which shall seek to restrain, prohibit or invalidate the transactions
contemplated by this Agreement and which, in the judgment of such board of
directors, made in good faith and based on the advice of its legal counsel,
makes it inadvisable to proceed with the exchange contemplated by this
Agreement; or




(ii)  
any of the transactions contemplated hereby are disapproved by any regulatory
authority whose approval is required to consummate such transactions.



In the event of termination pursuant to this paragraph (a) of this Section 3.5,
no obligation, right, or liability shall arise hereunder and each party shall
bear all of the expenses incurred by it in connection with the negotiation,
drafting and execution of this Agreement and the transactions herein
contemplated.



(b)  
This Agreement may be terminated at any time prior to the Closing Date by action
of the board of directors of 4306, Inc. if VoiceServe shall fail to comply in
any material respect with any of its covenants or agreements contained in this
Agreement or if any of the representations or warranties of VoiceServe contained
herein shall be inaccurate in any material respect, which noncompliance or
inaccuracy is not cured after 20 days written notice thereof is given to
VoiceServe. If this Agreement is terminated pursuant to this paragraph (b) of
this Section 3.5, this Agreement shall be of no further force or effect and no
obligation, right or liability shall arise hereunder.

 
 
8

--------------------------------------------------------------------------------



 

(c)  
This Agreement may be terminated at any time prior to the Closing Date by action
of the board of directors of VoiceServe if 4306, Inc. shall fail to comply in
any material respect with any of its covenants or agreements contained in this
Agreement or if any of the representations or warranties of 4306, Inc. contained
herein shall be inaccurate in any material respect, which noncompliance or
inaccuracy is not cured after 20 days written notice thereof is given to 4306,
Inc.. If this Agreement is terminated pursuant to this paragraph (d) of this
Section 3.5, this Agreement shall be of no further force or effect and no
obligation, right or liability shall arise hereunder.



In the event of termination pursuant to paragraph (b) and (c) of this Section
3.5, the breaching party shall bear all of the expenses incurred by the other
party in connection with the negotiation, drafting and execution of this
Agreement and the transactions herein contemplated.


Section 3.6 Directors of 4306, Inc. After Acquisition. After the Closing Date,
Alexander Ellinson, Aron Sandler, Micheal Bibelman, Mike Ottie shall remain the
members of the Board of Directors of 4306, Inc. Each director shall hold office
until his successor shall have been duly elected and shall have qualified or
until his earlier death, resignation or removal.


Section 3.7 Officers of 4306, Inc. Upon the closing, the following person shall
remain the officers of 4306, Inc.:
 
NAME                      
OFFICE                        
 
 
Alexander Ellinson    
President and Chief Financial Officer
Michael Bibelman     
Chief Executive Officer
Mike Ottie      
Chief Operations Officer

 
ARTICLE IV
SPECIAL COVENANTS


Section 4.1 Access to Properties and Records. Prior to closing, 4306, Inc. and
VoiceServe will each afford to the officers and authorized representatives of
the other full access to the properties, books and records of each other, in
order that each may have full opportunity to make such reasonable investigation
as it shall desire to make of the affairs of the other and each will furnish the
other with such additional financial and operating data and other information as
to the business and properties of each other, as the other shall from time to
time reasonably request.


Section 4.2 Availability of Rule 144. 4306, Inc. and VoiceServe shareholders
holding "restricted securities," as that term is defined in Rule 144 promulgated
pursuant to the Securities Act will remain as “restricted securities”. 4306,
Inc. is under no obligation to register such shares under the Securities Act, or
otherwise. The stockholders of 4306, Inc. and VoiceServe holding restricted
securities of 4306, Inc. and VoiceServe as of the date of this Agreement and
their respective heirs, administrators, personal representatives, successors and
assigns, are intended third party beneficiaries of the provisions set forth
herein. The covenants set forth in this Section 4.2 shall survive the Closing
and the consummation of the transactions herein contemplated.


Section 4.3 Special Covenants and Representations Regarding the 4306, Inc.
Common Shares to be Issued in the Exchange. The consummation of this Agreement,
including the issuance of the 4306, Inc. Common Shares to the Shareholders of
VoiceServe as contemplated hereby, constitutes the offer and sale of securities
under the Securities Act, and applicable state statutes. Such transaction shall
be consummated in reliance on exemptions from the registration and prospectus
delivery requirements of such statutes which depend, inter alia, upon the
circumstances under which the VoiceServe Shareholders acquire such securities.
 

 
9

--------------------------------------------------------------------------------


 
        Section 4.4 Third Party Consents. 4306, Inc. and VoiceServe agree to
cooperate with each other in order to obtain any required third party consents
to this Agreement and the transactions herein contemplated.


Section 4.5 Actions Prior and Subsequent to Closing.



(a)  
From and after the date of this Agreement until the Closing Date, except as
permitted or contemplated by this Agreement, 4306, Inc. and VoiceServe will each
use its best efforts to:




(i)  
maintain and keep its properties in states of good repair and condition as at
present, except for depreciation due to ordinary wear and tear and damage due to
casualty;

(ii)  
maintain in full force and effect insurance comparable in amount and in scope of
coverage to that now maintained by it;

(iii)  
perform in all material respects all of its obligations under material
contracts, leases and instruments relating to or affecting its assets,
properties and business;




(b)  
From and after the date of this Agreement until the Closing Date, 4306, Inc.
will not, without the prior consent of VoiceServe:




(i)  
except as otherwise specifically set forth herein, make any change in its
articles of incorporation or bylaws;

(ii)  
declare or pay any dividend on its outstanding Common Shares, except as may
otherwise be required by law, or effect any stock split or otherwise change its
capitalization, except as provided herein;

(iii)  
enter into or amend any employment, severance or agreements or arrangements with
any directors or officers;

(iv)  
grant, confer or award any options, warrants, conversion rights or other rights
not existing on the date hereof to acquire any Common Shares; or

(v)  
purchase or redeem any Common Shares.



        Section 4.6 Indemnification.



(a)  
4306, Inc. hereby agrees to indemnify VoiceServe, each of the officers, agents
and directors and current shareholders of VoiceServe as of the Closing Date
against any loss, liability, claim, damage or expense (including, but not
limited to, any and all expense whatsoever reasonably incurred in investigating,
preparing or defending against any litigation, commenced or threatened or any
claim whatsoever), to which it or they may become subject to or rising out of or
based on any inaccuracy appearing in or misrepresentation made in this
Agreement. The indemnification provided for in this paragraph shall survive the
Closing and consummation of the transactions contemplated hereby and termination
of this Agreement; and




(b)  
VoiceServe hereby agrees to indemnify 4306, Inc., each of the officers, agents,
directors and current shareholders of 4306, Inc. as of the Closing Date against
any loss, liability, claim, damage or expense (including, but not limited to,
any and all expense whatsoever reasonably incurred in investigating, preparing
or defending against any litigation, commenced or threatened or any claim
whatsoever), to which it or they may become subject arising out of or based on
any inaccuracy appearing in or misrepresentation made in this Agreement. The
indemnification provided for in this paragraph shall survive the Closing and
consummation of the transactions contemplated hereby and termination of this
Agreement.

 
 
10

--------------------------------------------------------------------------------



 
ARTICLE V
CONDITIONS PRECEDENT TO OBLIGATIONS OF 4306, INC.
 
The obligations of 4306, Inc. under this Agreement are subject to the
satisfaction, at or before the Closing Date, of the following conditions:


Section 5.1 Accuracy of Representations. The representations and warranties made
by 4306, Inc. in this Agreement were true when made and shall be true at the
Closing Date with the same force and effect as if such representations and
warranties were made at the Closing Date (except for changes therein permitted
by this Agreement), and 4306, Inc. shall have performed or compiled with all
covenants and conditions required by this Agreement to be performed or complied
with by 4306, Inc. prior to or at the Closing. VoiceServe shall be furnished
with a certificate, signed by a duly authorized officer of 4306, Inc. and dated
the Closing Date, to the foregoing effect.


Section 5.2 Director Approval. The Board of Directors of 4306, Inc. shall have
approved this Agreement and the transactions contemplated herein.


Section 5.3 Officer's Certificate.  VoiceServe shall have been furnished with a
certificate dated the Closing Date and signed by a duly authorized officer of
4306, Inc. to the effect that: (a) the representations and warranties of 4306,
Inc. set forth in the Agreement and in all Exhibits, Schedules and other
documents furnished in connection herewith are in all material respects true and
correct as if made on the Effective Date; (b) 4306, Inc. has performed all
covenants, satisfied all conditions, and complied with all other terms and
provisions of this Agreement to be performed, satisfied or complied with by it
as of the Effective Date; (c) since such date and other than as previously
disclosed to VoiceServe, 4306, Inc. has not entered into any material
transaction other than transactions which are usual and in the ordinary course
if its business; and (d) no litigation, proceeding, investigation or inquiry is
pending or, to the best knowledge of 4306, Inc., threatened, which might result
in an action to enjoin or prevent the consummation of the transactions
contemplated by this Agreement or, to the extent not disclosed in the 4306, Inc.
Schedules, by or against 4306, Inc. which might result in any material adverse
change in any of the assets, properties, business or operations of 4306, Inc..


Section 5.4 No Material Adverse Change. Prior to the Closing Date, there shall
not have occurred any material adverse change in the financial condition,
business or operations of nor shall any event have occurred which, with the
lapse of time or the giving of notice, may cause or create any material adverse
change in the financial condition, business or operations of 4306, Inc.


Section 5.5 Other Items.  VoiceServe shall have received such further documents,
certificates or instruments relating to the transactions contemplated hereby as
VoiceServe may reasonably request.


ARTICLE VI
CONDITIONS PRECEDENT TO OBLIGATIONS OF VOICESERVE LIMITED


The obligations of VoiceServe under this Agreement are subject to the
satisfaction, at or before the Closing date (unless otherwise indicated herein),
of the following conditions:
 
 
11

--------------------------------------------------------------------------------



 
Section 6.1 Accuracy of Representations. The representations and warranties made
by VoiceServe in this Agreement were true when made and shall be true as of the
Closing Date (except for changes therein permitted by this Agreement) with the
same force and effect as if such representations and warranties were made at and
as of the Closing Date, and VoiceServe shall have performed and complied with
all covenants and conditions required by this Agreement to be performed or
complied with by VoiceServe prior to or at the Closing. 4306, Inc. shall have
been furnished with a certificate, signed by a duly authorized executive officer
of VoiceServe and dated the Closing Date, to the foregoing effect.


Section 6.2 Director Approval. The Board of Directors of VoiceServe shall have
approved this Agreement and the transactions contemplated herein.


Section 6.3 Officer's Certificate.  4306, Inc. shall be furnished with a
certificate dated the Closing date and signed by a duly authorized officer of
VoiceServe to the effect that: (a) the representations and warranties of
VoiceServe set forth in the Agreement and in all Exhibits, Schedules and other
documents furnished in connection herewith are in all material respects true and
correct as if made on the Effective Date; and (b) VoiceServe had performed all
covenants, satisfied all conditions, and complied with all other terms and
provisions of the Agreement to be performed, satisfied or complied with by it as
of the Effective Date.
Section 6.4 No Material Adverse Change. Prior to the Closing Date, there shall
not have occurred any material adverse change in the financial condition,
business or operations of nor shall any event have occurred which, with the
lapse of time or the giving of notice, may cause or create any material adverse
change in the financial condition, business or operations of VoiceServe.
 
ARTICLE VII
MISCELLANEOUS


Section 7.1 Brokers and Finders. Each party hereto hereby represents and
warrants that it is under no obligation, express or implied, to pay certain
finders in connection with the bringing of the parties together in the
negotiation, execution, or consummation of this Agreement. The parties each
agree to indemnify the other against any claim by any third person for any
commission, brokerage or finder's fee or other payment with respect to this
Agreement or the transactions contemplated hereby based on any alleged agreement
or understanding between the indemnifying party and such third person, whether
express or implied from the actions of the indemnifying party.


Section 7.2 Law, Forum and Jurisdiction. This Agreement shall be construed and
interpreted in accordance with the laws of the State of New Jersey, United
States of America.


Section 7.3 Notices. Any notices or other communications required or permitted
hereunder shall be sufficiently given if personally delivered to it or sent by
registered mail or certified mail, postage prepaid, or by prepaid telegram
addressed as follows:


If to 4306, Inc.:         Cavendish House
               369 Burnt Oak Broadway,
               Edgware, Middlesex, HA8 5AW
 
If to VoiceServe:         119 Vicarage Road,
                  London E10 5DR
 

 
12

--------------------------------------------------------------------------------


 
or such other addresses as shall be furnished in writing by any party in the
manner for giving notices hereunder, and any such notice or communication shall
be deemed to have been given as of the date so delivered, mailed or telegraphed.


Section 7.4 Attorneys' Fees. In the event that any party institutes any action
or suit to enforce this Agreement or to secure relief from any default hereunder
or breach hereof, the breaching party or parties shall reimburse the
non-breaching party or parties for all costs, including reasonable attorneys'
fees, incurred in connection therewith and in enforcing or collecting any
judgment rendered therein.


Section 7.5 Confidentiality. Each party hereto agrees with the other party that,
unless and until the transactions contemplated by this Agreement have been
consummated, they and their representatives will hold in strict confidence all
data and information obtained with respect to another party or any subsidiary
thereof from any representative, officer, director or employee, or from any
books or records or from personal inspection, of such other party, and shall not
use such data or information or disclose the same to others, except: (i) to the
extent such data is a matter of public knowledge or is required by law to be
published; and (ii) to the extent that such data or information must be used or
disclosed in order to consummate the transactions contemplated by this
Agreement.


Section 7.6 Schedules; Knowledge. Each party is presumed to have full knowledge
of all information set forth in the other party's schedules delivered pursuant
to this Agreement.


Section 7.7 Third Party Beneficiaries. This contract is solely between 4306,
Inc. and VoiceServeand except as specifically provided, no director, officer,
stockholder, employee, agent, independent contractor or any other person or
entity shall be deemed to be a third party beneficiary of this Agreement.


Section 7.8 Entire Agreement. This Agreement represents the entire agreement
between the parties relating to the subject matter hereof. This Agreement alone
fully and completely expresses the agreement of the parties relating to the
subject matter hereof. There are no other courses of dealing, understanding,
agreements, representations or warranties, written or oral, except as set forth
herein. This Agreement may not be amended or modified, except by a written
agreement signed by all parties hereto.


Section 7.9 Survival; Termination. The representations, warranties and covenants
of the respective parties shall survive the Closing Date and the consummation of
the transactions herein contemplated for 18 months.


Section 7.10 Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original and all of which taken
together shall be but a single instrument.


Section 7.11  Amendment or Waiver. Every right and remedy provided herein shall
be cumulative with every other right and remedy, whether conferred herein, at
law, or in equity, and may be enforced concurrently herewith, and no waiver by
any party of the performance of any obligation by the other shall be construed
as a waiver of the same or any other default then, theretofore, or thereafter
occurring or existing. At any time prior to the Closing Date, this Agreement may
be amended by a written consent by all parties hereto, with respect to any of
the terms contained herein, and any term or condition of this Agreement may be
waived or the time for performance hereof may be extended by a written consent
by the party or parties for whose benefit the provision is intended.


Section 7.12 Expenses. Each party herein shall bear all of their respective cost
s and expenses incurred in connection with the negotiation of this Agreement and
in the consummation of the transactions provided for herein and the preparation
thereof.
 
 
13

--------------------------------------------------------------------------------



 
Section 7.13 Headings; Context. The headings of the sections and paragraphs
contained in this Agreement are for convenience of reference only and do not
form a part hereof and in no way modify, interpret or construe the meaning of
this Agreement.


Section 7.14 Benefit. This Agreement shall be binding upon and shall inure only
to the benefit of the parties hereto, and their permitted assigns hereunder.
This Agreement shall not be assigned by any party without the prior written
consent of the other party.


Section 7.15 Public Announcements. Except as may be required by law, neither
party shall make any public announcement or filing with respect to the
transactions provided for herein without the prior consent of the other party
hereto.


Section 7.16 Severability. In the event that any particular provision or
provisions of this Agreement or the other agreements contained herein shall for
any reason hereafter be determined to be unenforceable, or in violation of any
law, governmental order or regulation, such unenforceability or violation shall
not affect the remaining provisions of such agreements, which shall continue in
full force and effect and be binding upon the respective parties hereto.


Section 7.17 Failure of Conditions; Termination. In the event of any of the
conditions specified in this Agreement shall not be fulfilled on or before the
Closing Date, either of the parties have the right either to proceed or, upon
prompt written notice to the other, to terminate and rescind this Agreement. In
such event, the party that has failed to fulfill the conditions specified in
this Agreement will liable for the other parties legal fees. The election to
proceed shall not affect the right of such electing party reasonably to require
the other party to continue to use its efforts to fulfill the unmet conditions.


Section 7.18 No Strict Construction. The language of this Agreement shall be
construed as a whole, according to its fair meaning and intendment, and not
strictly for or against either party hereto, regardless of who drafted or was
principally responsible for drafting the Agreement or terms or conditions
hereof.


Section 7.19 Execution Knowing and Voluntary. In executing this Agreement, the
parties severally acknowledge and represent that each: (a) has fully and
carefully read and considered this Agreement; (b) has been or has had the
opportunity to be fully apprized by its attorneys of the legal effect and
meaning of this document and all terms and conditions hereof; (c) is executing
this Agreement voluntarily, free from any influence, coercion or duress of any
kind.


Section 7.20 Amendment. At any time after the Closing Date, this Agreement may
be amended by a writing signed by both parties, with respect to any of the terms
contained herein, and any term or condition of this Agreement may be waived or
the time for performance hereof may be extended by a writing signed by the party
or parties for whose benefit the provision is intended.


Section 7.21 Conflict of Interest. Both VoiceServe and 4306, Inc. understand
that Anslow & Jaclin, LLP may be deemed to be representing both parties in this
transaction which represents a conflict of interest. Both VoiceServe and 4306,
Inc. have the right to different counsel due to this conflict of interest.
Notwithstanding the above, both VoiceServe and 4306, Inc. agree to waive this
conflict and have Anslow & Jaclin, LLP represent both parties in the
above-referenced transaction. Both VoiceServe and 4306, Inc. agree to hold this
law firm harmless from any and all liabilities that may occur or arise due to
this conflict.


14

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the corporate parties hereto have caused this Agreement to
be executed by their respective officers, hereunto duly authorized, and entered
into as of the date first above written.


 
ATTEST:      4306, INC.


______________________________  By:   /s/  Alexander Ellinson
                                Alexander Ellinson
                              President


ATTEST:      VOICESERVE LIMITED


______________________________  By:  /s/  Alexander Ellinson   
                              President
 
 